Order entered November 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01224-CV

                 LAKEPOINTE PHARMACY #2, LLC, ET AL., Appellants

                                               V.

                       FORNEY DEERVAL, LLC, ET AL., Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 90632-422

                                           ORDER
       Before the Court are appellants’ October 22, 2019 motion for an extension of time to file

their notice of appeal and appellees’ response to the motion. We GRANT the motion. The

notice of appeal filed on October 3, 2019 is deemed timely for jurisdictional purposes.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE